Exhibit 10.1
 
 
 
 
 
 
 
 
 
 
 
[logo.jpg]
First NBC Bank Holding Company
2014 Omnibus Incentive Plan
 
 
 
 
 
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
Contents 
 

--------------------------------------------------------------------------------



Article 1. Establishment, Purpose, and Duration
1
Article 2. Definitions
1
Article 3. Administration
6
Article 4. Shares Subject to This Plan and Maximum Awards
8
Article 5. Eligibility and Participation
9
Article 6. Stock Options
9
Article 7. Stock Appreciation Rights
12
Article 8. Restricted Stock and Restricted Stock Units
12
Article 9. Performance Units/Performance Shares
13
Article 10. Cash-Based Awards and Other Stock-Based Awards
14
Article 11. Transferability of Awards and Shares
15
Article 12. Performance Measures
15
Article 13. Nonemployee Director Awards
16
Article 14. .  Beneficiary Designation
17
Article 15. Rights of Participants
17
Article 16. Change of Control
17
Article 17. Amendment and Termination of the Plan
18
Article 18. Reporting and Withholding
18
Article 19. Successors
19
Article 20. General Provisions
19



 
 
 

--------------------------------------------------------------------------------

 
[logo_green.jpg]
 
First NBC Bank Holding Company 2014 Omnibus Incentive Plan
 
Article 1.
Establishment, Purpose, and Duration

 
1.1  Establishment.  First NBC Bank Holding Company, a Louisiana corporation
(the “Company”), establishes this incentive compensation plan to be known as
First NBC Bank Holding Company 2014 Omnibus Incentive Plan (the “Plan”).  This
Plan permits the grant of Nonqualified Stock Options, Incentive Stock Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Units, Cash-Based Awards, and Other Stock-Based
Awards.  This Plan shall become effective upon shareholder approval (the
“Effective Date”) and shall remain in effect as provided in Section 1.3 hereof.
 
1.2  Objectives. The objectives of this Plan are to optimize the profitability
and growth of the Company through incentives consistent with the Company’s goals
and that link and align the personal interests of Participants with an incentive
for excellence in individual performance, and to promote teamwork.
 
This Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract, and retain the services of Participants who make
significant contributions to the Company’s success and to allow Participants to
share in the success of the Company.
 
1.3  Duration.  This Plan shall commence on the Effective Date and shall remain
in effect, subject to the right of the Board of Directors to amend or terminate
this Plan at any time pursuant to Article 18, until all Shares subject to the
Plan shall have been purchased or acquired according to this Plan’s
provisions.  However, in no event may an Award be granted under this Plan on or
after ten (10) years from the Effective Date.
 
Article 2.
Definitions

 
Whenever used in this Plan, the following terms shall have the following
meanings:
 
2.1  “Affiliate” means any entity (i) which, directly or indirectly, is
controlled by, controls or is under common control with, the Company, or (ii) in
which the Company has a significant entity interest, in either case as
determined by the Committee, and which is designated by the Committee as such
for purposes of the Plan.
 
2.2  “Annual Award Limit” or “Annual Award Limits” have the meaning set forth in
Section 4.3.
 
2.3  “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Cash-Based Awards, or Other Stock-Based Awards, in each case subject to the
terms of this Plan.
 
 
1

--------------------------------------------------------------------------------

 
2.4  “Award Agreement” means either: (a) a written or electronic agreement
entered into by the Company and a Participant setting forth the terms and
provisions applicable to an Award granted under this Plan, including any
amendment or modification thereof, or (b) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including any amendment or modification thereof.  The Committee may
provide for the use of electronic, Internet, or other non-paper Award
Agreements, and the use of electronic, Internet, or other non-paper means for
the acceptance thereof and actions thereunder by a Participant.
 
2.5  “Board” or “Board of Directors” means the Board of Directors of the
Company.
 
2.6  “Cash-Based Award” means an Award, denominated in cash, granted to a
Participant as described in Article 10.
 
2.7  “Cause” means, with respect to any Participant, unless otherwise specified
in an Award Agreement or in an applicable employment or similar agreement
between the Company or an Affiliate, on the other hand, and a Participant, on
the other hand:
 
(a)  any act that would constitute a material violation of the Company’s
material written policies;
 
(b)  willfully engaging in conduct materially and demonstrably injurious to the
Company, provided, however, that no act or failure to act, on the Participant’s
part, shall be considered “willful” unless done, or omitted to be done, by the
Participant not in good faith and without reasonable belief that such action or
omission was in the best interest of the Company;
 
(c)  being indicted for, or if charged with but not indicted for, being charged
with (i) a crime of embezzlement or a crime involving moral turpitude, or (ii) a
crime with respect to the Company involving a breach of trust or dishonesty, or
(iii) in either case, a plea of guilty or no contest to such a crime;
 
(d)  abuse of alcohol in the workplace, use of any illegal drug in the workplace
or a presence under the influence of alcohol or illegal drugs in the workplace;
 
(e)  failure to comply in any material respect with the Foreign Corrupt
Practices Act, the Securities Act of 1933, the Securities Exchange Act of 1934,
the Sarbanes-Oxley Act of 2002, and the Truth in Negotiations Act, or any rules
and regulations issued thereunder; and
 
(f)  failure to follow the lawful directives of the Company’s Chief Executive
Officer, the President or the Board of Directors.
 
The determination of Cause, and whether Cause exists, shall be made by the
Committee in its sole and absolute discretion.
 
2.8  “Change of Control” means the consummation of any of the following events:
 
(a)  Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, but other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any affiliate, and other than
any corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of stock of the
Company) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the total voting power represented by the Company's then
outstanding voting securities;
 
 
2

--------------------------------------------------------------------------------

 
(b)  the sale or disposition by the Company of all or substantially all of the
Company's assets other than (1) the sale or disposition of all or substantially
all of the assets of the Company to a person or persons who beneficially own,
directly or indirectly, at least 50% or more of the combined voting power of the
outstanding voting securities of the Company at the time of the sale or
(2) pursuant to a spin-off type transaction, directly or indirectly, of such
assets to the Company's shareholders;
 
(c)  A change in the composition of the Board occurring within a one-year period
as a result of which fewer than a majority of the Directors are Incumbent
Directors.  “Incumbent Directors” are Directors who either (1) are Directors as
of the effective date of the Plan, or (2) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination (but shall not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of Directors); or
 
(d)  a merger or consolidation of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or its parent) at least 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such merger or consolidation.
 
2.9  “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time.  For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.
 
2.10  “Committee” means a committee of Directors or other individuals that are
appointed by the Board and, unless otherwise designated by the Board, means the
Compensation and Human Resources Committee of the Board.
 
2.11  “Company” means First NBC Bank Holding Company, a Louisiana corporation,
and any successor thereto as provided in Article 20 herein.
 
2.12  “Director” means a member of the Board.
 
2.13  “Disability” has the meaning set forth in the Award Agreement or in an
applicable employment or similar agreement between the Company or an Affiliate,
on the other hand, and a Participant, on the other hand.  If no such agreement
exists, or if such an agreement exists but disability is not defined therein,
then “disability” means a total and permanent disability as defined in Section
22(e)(3) of the Code, provided that in the case of Awards other than Incentive
Stock Options, the term “disability” shall mean that the Participant: (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company; or (iii) is
determined by the Social Security Administration to be
disabled.  Notwithstanding the foregoing, the Participant shall not be
considered to have incurred a “disability” unless he or she furnishes proof of
such impairment sufficient to satisfy the Committee in its sole discretion.
 
 
3

--------------------------------------------------------------------------------

 
2.14  “Dividend Equivalent” means a credit, made at the sole discretion of the
Committee, to the account of a Participant in an amount equal to the value of
dividends paid on one Share for each Share represented by an Award held by such
Participant.  Under no circumstances shall the payment of a Dividend Equivalent
be made contingent on the exercise of an Option or Stock Appreciation Right.
 
2.15  “Effective Date” has the meaning set forth in Section 1.1.
 
2.16  “Employee” means any individual performing services for the Company, an
Affiliate, or a Subsidiary and designated as an employee of the Company, an
Affiliate, or a Subsidiary on the payroll records thereof.  An Employee shall
not include any individual during any period he or she is classified or treated
by the Company, Affiliate, or Subsidiary as an independent contractor, a
consultant, or any employee of an employment, consulting, or temporary agency or
any other entity other than the Company, Affiliate, or Subsidiary, without
regard to whether such individual is subsequently determined to have been, or is
subsequently retroactively reclassified as a common-law employee of the Company,
Affiliate, or Subsidiary during such period.  An individual shall not cease to
be an Employee in the case of: (a) any leave of absence approved by the Company
or (b) transfers between locations of the Company or between the Company, any
Affiliates, or any Subsidiaries.  For purposes of Incentive Stock Options, no
such leave may exceed ninety (90) days, unless reemployment upon expiration of
such leave is guaranteed by statute or contract.  If reemployment upon
expiration of a leave of absence approved by the Company is not so guaranteed,
then three (3) months following the ninety-first (91st) day of such leave, any
Incentive Stock Option held by a Participant shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonqualified
Stock Option.  Neither service as a Director nor payment of a Director’s fee by
the Company shall be sufficient to constitute “employment” by the Company.  For
purposes of Awards other than Incentive Stock options, a leave of absence may
continue so long as the Employee is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six (6)
months, or if longer, so long as the Participant retains a right to reemployment
with the Company, a Subsidiary, or an Affiliate under an applicable statute or
by contract.
 
2.17  “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
2.18  “Fair Market Value” means, as of any date, the value of Shares determined
as follows:
 
(a)  If the Shares are listed on any established stock exchange or a national
market system, including without limitation the NASDAQ Global Select Market, the
NASDAQ Global Market (formerly the NASDAQ National Market) or the NASDAQ Capital
Market (formerly the NASDAQ SmallCap Market) of the NASDAQ Stock Market, the
Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system for
the day of determination, as reported in The Wall Street Journal or such other
source as the Committee deems reliable;
 
(b)  If the Shares are regularly quoted by a recognized securities dealer but
selling prices are not reported, the Fair Market Value of a Share shall be the
mean between the high bid and low asked prices for the Shares for the day of
determination, as reported in The Wall Street Journal or such other source as
the Committee deems reliable; or
 
 
4

--------------------------------------------------------------------------------

 
(c)  In the absence of an established market for the Shares, the Fair Market
Value shall be determined in good faith by the Committee.
 
Notwithstanding the preceding, for federal, state, and local income tax
reporting purposes and for such other purposes as the Committee deems
appropriate, the Fair Market Value shall be determined by the Committee in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time.
 
2.19  “Grant Date” means the date an Award is granted to a Participant pursuant
to the Plan.
 
2.20  “Grant Price” means the price established at the time of grant of an SAR
pursuant to Article 7, used to determine whether there is any payment due upon
exercise of the SAR.
 
2.21  “Incentive Stock Option” or “ISO” means an Option to purchase Shares that
is granted under Article 6 to an Employee, that is designated as an Incentive
Stock Option, and that is intended to meet the requirements of Code Section 422
or any successor provision thereto.
 
2.22  “Nonemployee Director” means a Director who is not an Employee.
 
2.23  “Nonemployee Director Award” means any Award granted, whether singly, in
combination, or in tandem, to a Participant who is a Nonemployee Director.
 
2.24  “Nonqualified Stock Option” or “NQSO” means an Option that is not intended
to meet the requirements of Code Section 422, or that otherwise does not meet
such requirements.
 
2.25  “Option” means an Incentive Stock Option or a Nonqualified Stock Option,
as described in Article 6.
 
2.26  “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
 
2.27  “Other Stock-Based Award” means an equity-based or equity-related Award
not otherwise described by the terms of this Plan, granted pursuant to Article
10.
 
2.28  “Participant” means any eligible individual as set forth in Article 5 to
whom an Award is granted.
 
2.29  “Performance-Based Compensation” means compensation under an Award that is
intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation.  Notwithstanding the foregoing, nothing in this
Plan shall be construed to mean that an Award which does not satisfy the
requirements for performance-based compensation under Code Section 162(m) does
not constitute performance-based compensation for other purposes, including Code
Section 409A.
 
2.30  “Performance Measures” mean measures as described in Article 12 on which
the performance goals are based and which are approved by the Company’s
shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.
 
2.31  “Performance Period” means the period of time, as determined by the
Compensation Committee, during which the performance goals must be met in order
to determine the degree of payout and/or vesting with respect to an Award;
provided, however, that in no event shall such a period be less than 12
consecutive months.
 
 
5

--------------------------------------------------------------------------------

 
2.32  “Performance Share” means an Award under Article 9 herein and subject to
the terms of this Plan, denominated in Shares, the value of which at the time it
is payable is determined as a function of the extent to which applicable
Performance Measures have been achieved during a Performance Period.
 
2.33  “Performance Unit” means an Award under Article 9 herein and subject to
the terms of this Plan, denominated in units, the value of which at the time it
is payable is determined as a function of the extent to which applicable
Performance Measures have been achieved during a Performance Period.
 
2.34  “Plan” means this First NBC Bank Holding Company 2014 Omnibus Incentive
Plan.
 
2.35  “Prior Plan” means that certain First NBC Bank Holding Company Stock
Incentive Plan, as amended, adopted in 2006.
 
2.36  “Restricted Stock” means an Award granted to a Participant pursuant to
Article 8.
 
2.37  “Restricted Stock Unit” means an Award granted to a Participant pursuant
to Article 8, except no Shares are actually awarded to the Participant on the
Grant Date.
 
2.38  “Share” means a share of common stock of the Company, no par value per
share.
 
2.39  “Stock Appreciation Right” or “SAR” means an Award, designated as an SAR,
pursuant to the terms of Article 7 herein.
 
2.40  “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, an
interest of more than fifty percent (50%) by reason of stock ownership or
otherwise.
 
Article 3.
Administration

 
3.1  General.  The Committee shall be responsible for administering this Plan,
subject to this Article 3 and the other provisions of this Plan.  The Committee
may employ attorneys, consultants, accountants, agents, and other individuals,
any of whom may be an Employee, and the Committee, the Company, and its officers
and Directors shall be entitled to rely upon the advice, opinions, or valuations
of any such individuals.  All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested individuals.
 
3.2  Authority of the Committee.  Subject to any express limitations set forth
in the Plan, the Committee shall have full and exclusive discretionary power and
authority to take such actions as it deems necessary and advisable with respect
to the administration of the Plan including, but not limited to, the following:
 
(a)  To determine from time to time which of the persons eligible under the Plan
shall be granted Awards, when and how each Award shall be granted, what type or
combination of types of Awards shall be granted, the provisions of each Award
granted (which need not be identical), including the time or times when a person
shall be permitted to receive Shares pursuant to an Award, and the number of
Shares subject to an Award;
 
 
6

--------------------------------------------------------------------------------

 
(b)  To construe and interpret the Plan and Awards granted under it, and to
establish, amend, and revoke rules and regulations for its administration.  The
Committee, in the exercise of this power, may correct any defect, omission, or
inconsistency in the Plan or in an Award Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective;
 
(c)  To approve forms of Award Agreements for use under the Plan;
 
(d)  To determine Fair Market Value of a Share in accordance with Section 2.18
of the Plan;
 
(e)  To amend the terms of any outstanding Award, including the discretionary
authority to extend the post-termination exercise period of Awards and
accelerate the satisfaction of any vesting criteria or waiver of forfeiture or
repurchase restrictions, provided that any amendment that would adversely affect
the Participant's rights under an outstanding Award shall not be made without
the Participant's written consent.  Notwithstanding the foregoing, an amendment
shall not be treated as adversely affecting the rights of the Participant if the
amendment causes an Incentive Stock Option to become a Nonqualified Stock Option
or if the amendment is made to the minimum extent necessary to avoid the adverse
tax consequences of Section 409A of the Code;
 
(f)  Allow Participants to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares or cash to be issued upon exercise or
vesting of an Award that number of Shares or cash having a Fair Market Value
equal to the minimum amount required to be withheld.  The Fair Market Value of
any Shares to be withheld shall be determined on the date that the amount of tax
to be withheld is to be determined, and all elections by a Participant to have
Shares or cash withheld for this purpose shall be made in such form and under
such conditions as the Committee may deem necessary or advisable;
 
(g)  To adopt subplans and/or special provisions applicable to stock awards
regulated by the laws of a jurisdiction other than and outside of the United
States.  Such subplans and/or special provisions may take precedence over other
provisions of the Plan, but unless otherwise superseded by the terms of such
subplans and/or special provisions, the provisions of the Plan shall govern;
 
(h)  To authorize any person to execute on behalf of the Company any instrument
required to effect the grant of a stock award previously granted by the Board;
 
(i)  To determine whether Awards will be settled in Shares of common stock,
cash, or in any combination thereof;
 
(j)  Subject to Article 13, to determine whether Awards will be adjusted for
dividend equivalents, with “Dividend Equivalents” meaning a credit, made at the
discretion of the Committee, to the account of a Participant in an amount equal
to the cash dividends paid on one Share for each Share represented by an Award
held by such Participant;
 
(k)  To impose such restrictions, conditions, or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares, including, without
limitation: (i) restrictions under an insider trading policy and
(ii) restrictions as to the use of a specified brokerage firm for such resales
or other transfers.
 
 
7

--------------------------------------------------------------------------------

 
Notwithstanding the powers and authorities of the Committee set forth in this
Article 3, and subject to Section 4.4, the Committee shall not permit the
repricing of Options or SARs by any method, such that the terms of an
outstanding Award may not be amended to reduce the Option Price of an
outstanding Option or the Grant Price of an outstanding SAR and provided further
no outstanding Option or SAR may be cancelled in exchange for cash, other
Awards, or an Option or SAR with an Option Price or Grant Price, as applicable,
that is less than the Option Price of the cancelled Option or the Grant Price of
the cancelled SAR without prior shareholder approval.
 
3.3  Delegation.  Except to the extent prohibited by applicable law, the
Committee may delegate to one or more individuals the day-to-day administration
of the Plan and any of the functions assigned to it in this Plan.  Such
delegation may be revoked at any time with or without notice.
 
3.4  Decisions Binding.  All determinations and decisions made by the Committee
pursuant to the provisions of this Plan and all related orders and resolutions
of the Board shall be final, conclusive, and binding on all persons, including
the Company, its stockholders, Employees, Participants, and their estates and
beneficiaries.
 
Article 4.
Shares Subject to This Plan and Maximum Awards

 
4.1  Number of Shares Available for Grants.  Subject to adjustment under
Section 4.4, Awards (including ISOs) may be made under the Plan for up to the
number of Shares that is equal to the sum of 800,000 Shares plus (a) any Shares
not issued or subject to outstanding awards under the Company’s Prior Plan as of
the Effective Date and (b) any Shares subject to outstanding awards under the
Prior Plan as of the Effective Date that on or after the Effective Date cease
for any reason to be subject to such awards (other than by reason of exercise or
settlement of the awards to the extent they are exercised for or settled in
vested and nonforfeitable Shares).
 
4.2  Share Usage.  Any Shares covered by an Award shall be counted as used only
to the extent they are issued.  Any Shares related to Awards under this Plan or
under the Prior Plan that terminate by expiration, forfeiture, cancellation, or
otherwise without the issuance of the Shares, or are settled in cash in lieu of
Shares, or are exchanged with the Committee’s permission, prior to the issuance
of Shares, for Awards not involving Shares, shall be available again for grant
under this Plan.  Moreover, if the Option Price of any Option granted under this
Plan or the tax withholding requirements with respect to any Award granted under
this Plan are satisfied by Shares withheld by the Company or by tendering Shares
to the Company (by either actual delivery or by attestation), the withheld or
tendered Shares shall again be available for grant under this
Plan.  Furthermore, if an SAR is exercised and settled in Shares, the difference
between the total Shares exercised and the net Shares delivered shall again be
available for grant under this Plan, with the result being that only the number
of Shares issued upon exercise of an SAR is counted against the Shares available
for issuance under the Plan.  The Shares available for issuance under this Plan
may be authorized and unissued Shares or treasury Shares.
 
4.3  Annual Award Limits.  Subject to Section 4.4 and except as limited by
Section 13.3, (a) the maximum number of Shares that may be subject to Options or
SARs granted to any Participant in any calendar year shall equal 400,000 Shares
and contain an exercise price equal to the Fair Market Value of the Shares as of
the Date of Grant, (b) the maximum number of Shares that may be subject to
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units
and Other Stock-Based Awards granted to any Participant in any calendar year
shall equal 200,000 Shares, and (c) the maximum dollar amount that may be
subject to Cash-Based Awards granted to any Participant in any calendar year
shall equal $1,500,000.
 
 
8

--------------------------------------------------------------------------------

 
4.4  Adjustments in Authorized Shares.  In the event of any change in the
outstanding Shares by reason of any stock split, stock dividend or other
non-recurring dividends or distributions, recapitalization, merger,
consolidation, spin-off, combination, repurchase or exchange of stock,
reorganization, liquidation, dissolution or other similar corporate transaction
that affects the Shares, an adjustment shall be made, as the Committee deems
necessary or appropriate, in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the
Plan.  Such adjustment may include an adjustment to the number and class of
Shares which may be delivered under the Plan, the number, class and price of
Shares subject to outstanding Awards, the number and class of Shares issuable
pursuant to Options, and the numerical limits in Sections 4.1 and
4.3.  Notwithstanding the preceding, the number of Shares subject to any Award
always shall be a whole number.
 
Article 5.
Eligibility and Participation

 
5.1  Eligibility.  Persons eligible to participate in this Plan include all
officers, key Employees or non-Employee directors of the Company or any of its
Affiliates, as determined by the Committee.
 
5.2  Actual Participation.  Subject to the provisions of this Plan, the
Committee may, from time to time, select from all eligible individuals, those
individuals to whom Awards shall be granted and shall determine, in its sole
discretion, the nature of any and all terms permissible by law and the amount of
each Award.
 
Article 6.
Stock Options

 
6.1  Grant of Options.  Subject to the terms and provisions of this Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee, in
its sole discretion.
 
6.2  Award Agreement.  Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which an Option shall become vested and exercisable, and such other provisions
as the Committee shall determine which are not inconsistent with the terms of
this Plan.  The Award Agreement also shall specify whether the Option is
intended to be an ISO or an NQSO.
 
6.3  Option Price.  The Option Price for each grant of an Option under this Plan
shall be determined by the Committee in its sole discretion and shall be
specified in the Award Agreement; provided, however, the Option Price must be at
least equal to one hundred percent (100%) of the FMV of a Share as of the
Option’s Grant Date.
 
6.4  Term of Options.  Each Option granted to a Participant shall expire at such
time as the Committee shall determine at the time of grant; provided, however,
no Option shall be exercisable later than the tenth (10th) anniversary date of
its grant.  Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than 10% of the total combined voting power of all classes of
stock of the Company or any parent or Subsidiary, the term of the Incentive
Stock Option shall be five years from the Grant Date or such shorter term as may
be provided in the Award Agreement.
 
 
9

--------------------------------------------------------------------------------

 
6.5  Exercise of Options.  Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.
 
6.6  Payment.  Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.  A condition of the issuance of the
Shares as to which an Option shall be exercised shall be the payment of the
Option Price.  The Option Price of any exercised Option shall be payable to the
Company in accordance with one of the following methods:
 
(a)  In cash or its equivalent;
 
(b)  By tendering (either by actual delivery or attestation) previously acquired
Shares having an aggregate Fair Market Value at the time of exercise equal to
the Option Price (provided that such Shares are not the subject of any pledge or
other security interest and have been owned by the Participant for at least six
months);
 
(c)  By a cashless (broker-assisted) exercise;
 
(d)  By any combination of (a), (b), and (c); or
 
(e)  Any other method approved or accepted by the Committee in its sole
discretion.
 
Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).  Unless otherwise determined by the
Committee, all payments under all of the methods indicated above shall be paid
in United States dollars or Shares, as applicable.
 
6.7  Termination of Employment.  Each Participant’s Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
Option following termination of the Participant’s employment or provision of
services to the Company or any Affiliate or Subsidiary, as the case may
be.  Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Options issued pursuant to this
Article 6, and may reflect distinctions based on the reasons for termination.
 
6.8  Special Rules Regarding ISOs.  Notwithstanding any provision of the Plan to
the contrary, an ISO granted to a Participant shall be subject to the following
rules:
 
(a)  Special ISO Definitions.
 
(i)  “Parent Corporation” shall mean as of any applicable date a corporation in
respect of the Company that is a parent corporation within the meaning of Code
Section 424(e).
 
 
10

--------------------------------------------------------------------------------

 
(ii)  “ISO Subsidiary” shall mean as of any applicable date any corporation in
respect of the Company that is a subsidiary corporation within the meaning of
Code Section 424(f).
 
(iii)  A “10% Owner” is an individual who owns stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or its Parent Corporation or any ISO Subsidiary.
 
(b)  Eligible Employees.  ISOs may be granted solely to eligible Employees of
the Company, Parent Corporation, or ISO Subsidiary (as permitted under Code
Sections 422 and 424).
 
(c)  Specified as an ISO.  The Award Agreement evidencing the grant of an ISO
shall specify that such grant is intended to be an ISO.
 
(d)  Option Price.  The Option Price of an ISO granted under the Plan shall be
determined by the Committee in its sole discretion and shall be specified in the
Award Agreement; provided, however, the Option Price must at least equal one
hundred percent (100%) of the Fair Market Value of a Share as of the ISO’s Grant
Date (in the case of 10% Owners, the Option Price may not be not less than 110%
of such Fair Market Value).
 
(e)  Right to Exercise.  Any ISO granted to a Participant under the Plan shall
be exercisable during his or her lifetime solely by such Participant.
 
(f)  Termination of Employment.  In the event a Participant terminates
employment due to death or disability, as defined under Code Section 22(e)(3),
the Participant (or his beneficiary, in the case of death) shall have the right
to exercise the Participant’s ISO Award during the period specified in the
applicable Award Agreement solely to the extent the Participant had the right to
exercise the ISO on the date of his death or disability, as applicable;
provided, however that such period may not exceed one (1) year from the date of
such termination of employment or, if shorter, the remaining term of the
ISO.  In the event a Participant terminates employment for reasons other than
death or disability, as defined under Code Section 22(e)(3), the Participant
shall have the right to exercise the Participant’s ISO Award during the period
specified in the applicable Award Agreement solely to the extent the Participant
had the right to exercise the ISO on the date of such termination of employment;
and provided further, that such period may not exceed three (3) months from the
date of such termination of employment or, if shorter, the remaining term of the
ISO.
 
(g)  Dollar Limitation.  To the extent that the aggregate Fair Market Value of:
(i) the Shares with respect to which Options designated as Incentive Stock
Options plus (ii) the Shares of common stock of the Company, Parent Corporation,
and any Subsidiary with respect to which other Incentive Stock Options are
exercisable for the first time by a holder of an ISO during any calendar year
under all plans of the Company and any Affiliate and Subsidiary exceeds one
hundred thousand dollars ($100,000), such Options shall be treated as
Nonqualified Stock Options.  For purposes of the preceding sentence, Options
shall be taken into account in the order in which they were granted, and the
Fair Market Value of the Shares shall be determined as of the time the Option or
other Incentive Stock Option is granted.
 
 
11

--------------------------------------------------------------------------------

 
Article 7.
Stock Appreciation Rights

 
7.1  Grant of SARs.  Subject to the terms and conditions of this Plan, SARs may
be granted to Participants at any time and from time to time as shall be
determined by the Committee.  Subject to the terms and conditions of this Plan,
the Committee shall have complete discretion in determining the number of SARs
granted to each Participant and, consistent with the provisions of this Plan, in
determining the terms and conditions pertaining to such SARs.
 
7.2  Grant Price.  The Grant Price for each grant of an SAR shall be determined
by the Committee and shall be specified in the Award Agreement; provided,
however, the Grant Price must be at least equal to one hundred percent (100%) of
the FMV of a Share as of the Grant Date.
 
7.3  SAR Agreement.  Each SAR Award shall be evidenced by an Award Agreement
that shall specify the Grant Price, the term of the SAR, the number of Shares
subject to the SAR, and such other provisions as the Committee shall determine.
 
7.4  Term of SAR.  The term of an SAR granted under this Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the tenth (10th) anniversary date of its
grant.  Notwithstanding the foregoing, for SARs granted to Participants outside
the United States, the Committee may provide for a longer term to accommodate
regulations in non-U.S. jurisdictions that require a minimum exercise or vesting
period following a participant’s death to achieve favorable tax results or
comply with local law.
 
7.5  Exercise of SARs.  SARs may be exercised upon whatever terms and conditions
the Committee, in its sole discretion, imposes.
 
7.6  Settlement of SARs.  Upon the exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
 
(a)  The excess of the Fair Market Value of a Share on the date of exercise over
the Grant Price; by
 
(b)  The number of Shares with respect to which the SAR is exercised.
 
7.7  Form of Payment.  Payment, if any, with respect to an SAR settled in
accordance with Section 7.6 of the Plan shall be made in accordance with the
terms of the applicable Award Agreement, in cash, Shares, or a combination
thereof, as the Committee determines.
 
Article 8.
Restricted Stock and Restricted Stock Units

 
8.1  Grant of Restricted Stock or Restricted Stock Units.  Subject to the terms
and provisions of this Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine.  Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the Grant Date.
 
8.2  Restricted Stock or Restricted Stock Unit Agreement.  Each Restricted Stock
and/or Restricted Stock Unit grant shall be evidenced by an Award Agreement that
shall specify the Period(s) of Restriction, the number of Shares of Restricted
Stock, or the number of Restricted Stock Units granted, and such other
provisions as the Committee shall determine.
 
 
12

--------------------------------------------------------------------------------

 
8.3  Other Restrictions.  The Committee shall impose such other conditions
and/or restrictions on any Shares of Restricted Stock or Restricted Stock Units
granted pursuant to this Plan as it may deem advisable including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock or each Restricted Stock Unit, restrictions based
upon the achievement of specific performance goals, time-based restrictions on
vesting following the attainment of the performance goals, time-based
restrictions, restrictions under applicable laws or under the requirements of
any stock exchange or market upon which such Shares are listed or traded, or
holding requirements or sale restrictions placed on the Shares by the Company
upon vesting of such Restricted Stock or Restricted Stock Units.  To the extent
deemed appropriate by the Committee, the Company may retain the certificates
representing Shares of Restricted Stock in the Company’s possession until such
time as all conditions and/or restrictions applicable to such Shares have been
satisfied or lapse.  Except as otherwise provided in this Article 8, Shares of
Restricted Stock covered by each Restricted Stock Award shall become freely
transferable by the Participant after all conditions and restrictions applicable
to such Shares have been satisfied or lapse (including satisfaction of any
applicable tax withholding obligations), and Restricted Stock Units shall be
paid in cash, Shares, or a combination of cash and Shares as the Committee, in
its sole discretion, shall determine.
 
8.4  Certificate Legend.  The certificates for any Shares of Restricted Stock
granted pursuant to this Plan may bear any legend that the Committee deems
appropriate to reflect any restrictions on transfer.
 
8.5  Voting Rights.  Unless otherwise determined by the Committee and set forth
in a Participant’s Award Agreement, to the extent permitted or required by law,
as determined by the Committee, Participants holding Shares of Restricted Stock
granted hereunder shall be granted the right to exercise full voting rights with
respect to those Shares during the vesting period.  A Participant shall have no
voting rights with respect to any Restricted Stock Units granted hereunder.
 
Article 9.
Performance Units/Performance Shares

 
9.1  Grant of Performance Units/Performance Shares.  Subject to the terms and
provisions of this Plan, the Committee, at any time and from time to time, may
grant Performance Units and/or Performance Shares to Participants in such
amounts and upon such terms as the Committee shall determine.
 
9.2  Value of Performance Units/Performance Shares.  Each Performance Unit shall
have an initial value that is established by the Committee at the time of
grant.  Each Performance Share shall have an initial value equal to the Fair
Market Value of a Share on the Grant Date.  The Committee shall set performance
goals in its discretion which, depending on the extent to which they are met,
will determine the value and/or number of Performance Units/Performance Shares
that will be paid out to the Participant.
 
9.3  Earning of Performance Units/Performance Shares.  Subject to the terms of
this Plan, after the applicable Performance Period has ended, the holder of
Performance Units/Performance Shares shall be entitled to receive payout on the
value and number of Performance Units/Performance Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.
 
 
13

--------------------------------------------------------------------------------

 
9.4  Form and Timing of Payment of Performance Units/Performance
Shares.  Payment of earned Performance Units/Performance Shares shall be as
determined by the Committee and as evidenced in the Award Agreement.  Subject to
the terms of this Plan, the Committee, in its sole discretion, may pay earned
Performance Units/Performance Shares in the form of cash or in Shares (or in a
combination thereof) equal to the value of the earned Performance
Units/Performance Shares within ninety (90) days after the close of the
applicable Performance Period.  Any Shares may be granted subject to any
restrictions deemed appropriate by the Committee.  The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.  In absence of
other payment arrangements in the Award Agreement in accordance with Code
Section 409A, payments related to Performance Units/Performance Shares shall be
made in a lump sum within ninety (90) calendar days of the end of the
Performance Period; provided, however, that if such ninety (90) day period
begins in one calendar year and ends in another calendar year, the Participant
shall have no right to designate the calendar year of payment.  Notwithstanding
any other provision to the contrary in Article 9, Performance Units/Performance
Shares payable upon a termination of employment of a Specified Employee during
the six (6) month period following such termination of employment, to the extent
that they constitute nonqualified deferred compensation subject to Code Section
409A, shall not be paid or issued until within the thirty (30) day period
commencing with the first day of the seventh month following the month of the
Specified Employee’s termination of employment (provided that if such thirty(30)
day period begins in one calendar year and ends in another calendar year, the
Participant shall have no right to designate the calendar year of payment).
 
9.5  Compliance with Section 162(m).  The Plan is intended to comply with
Section 162(m) of the Code
 
Article 10.
Cash-Based Awards and Other Stock-Based Awards

 
10.1  Grant of Cash-Based Awards.  Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Cash-Based
Awards to Participants in such amounts and upon such terms as the Committee may
determine.
 
10.2  Other Stock-Based Awards.  The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions as the Committee shall
determine.  Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares, and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.
 
10.3  Value of Cash-Based and Other Stock-Based Awards.  Each Cash-Based Award
shall specify a payment amount or payment range as determined by the
Committee.  Each Other Stock-Based Award shall be expressed in terms of Shares
or units based on Shares, as determined by the Committee.  The Committee may
establish performance goals in its discretion.  If the Committee exercises its
discretion to establish performance goals, the number and/or value of Cash-Based
Awards or Other Stock-Based Awards that will be paid out to the Participant will
depend on the extent to which the performance goals are met.
 
10.4  Payment of Cash-Based Awards and Other Stock-Based Awards.  Payment, if
any, with respect to a Cash-Based Award or an Other Stock-Based Award shall be
made in accordance with the terms of the Award, in cash or Shares as the
Committee determines in accordance with Code Section 409A to the extent
applicable.
 
 
14

--------------------------------------------------------------------------------

 
Article 11.
Transferability of Awards and Shares

 
11.1  Transferability of Awards.  Except as provided in Section 11.2, during a
Participant’s lifetime, his or her Awards shall be exercisable only by the
Participant.  Awards shall not be transferable other than by will or the laws of
descent and distribution or, subject to the consent of the Committee, pursuant
to a domestic relation order entered into by a court of competent jurisdiction;
no Awards shall be subject, in whole or in part, to attachment, execution, or
levy of any kind; and any purported transfer in violation of this Section 11.1
shall be null and void.  The Committee may establish such procedures as it deems
appropriate for a Participant to designate a beneficiary to whom any amounts
payable or Shares deliverable in the event of, or following, the Participant’s
death may be provided.
 
11.2  Committee Action.  Except as provided in Section 6.8(k), the Committee
may, in its discretion, determine that notwithstanding Section 11.1, any or all
Awards shall be transferable to and exercisable by such transferees, and be
subject to such terms and conditions as the Committee may deem appropriate;
provided, however, no Award may be transferred for value without shareholder
approval.
 
11.3  Restrictions on Share Transferability.  The Committee may impose such
restrictions on any Shares acquired by a Participant under the Plan as it may
deem advisable, including, without limitation, minimum holding period
requirements, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed or traded, or under any blue sky or state securities laws applicable to
such Shares.
 
Article 12.
Performance Measures

 
12.1  Performance Measures.  The performance goals upon which the payment or
vesting of an Award that is intended to qualify as Performance-Based
Compensation shall be limited to the following Performance Measure.
 
(a)  Share price, including (i) market price per share; and (ii) share price
appreciation;
 
(b)  Earnings, including (i) earnings per share; (ii) gross or pre-tax profits;
(iii) post-tax profits; (iv) operating profit; (v) operating earnings;
(vi) growth in earnings or growth in earnings per share; and (vii) total
earnings;
 
(c)  Return on equity, including (i) return on equity; (ii) return on invested
capital; (iii) return or net return on assets or net assets; (iv) return on
investment; (v) return on capital; (vi) financial return ratios; (vii) value of
assets; and (viii) change in assets;
 
(d)  Cash flow(s), including (i) operating cash flow; (ii) net cash flow;
(iii) free cash flow; and (iv) cash flow on investment;
 
(e)  Revenue, including (i) gross or net revenue; and (ii) changes in annual
revenues;
 
(f)  Margins, including (i) adjusted pre-tax margin; and (ii) operating margins;
 
(g)  Income, including (i) net income; and (ii) consolidated net income;
 
(h)  Costs and expenses, including (i) operating or administrative expenses;
(ii) expense or cost levels; (iii) reduction of losses, loss ratios or expense
ratios; (iv) reduction in fixed costs; (v) expense reduction levels;
(vi) operating cost management; and (vii) cost of capital;
 
 
15

--------------------------------------------------------------------------------

 
(i)  Financial ratings, including (i) credit rating; (ii) capital expenditures;
(iii) debt; (iv) debt reduction; (v) working capital; (vi) average invested
capital; and (vii) attainment of balance sheet or income statement;
 
(j)  Market share, including (i) market share; (ii) volume; (iii) market share
or market penetration with respect to specific geographic areas;
 
(k)  Shareholder return, including (i) total shareholder return;
(ii) shareholder return based on growth measures or the attainment of a
specified share price for a specified period of time; and (iii) dividends
 
Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate, or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (k) above as compared to various
stock market indices.  The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 12; provided,
however, that any restrictions on acceleration of payment under Code Section
409A shall be observed.
 
12.2  Adjustment of Performance-Based Compensation.  Awards that are intended to
qualify as Performance-Based Compensation may not be adjusted upward.  The
Committee shall retain the discretion to adjust such Awards downward, either on
a formula or discretionary basis or any combination, as the Committee
determines.
 
12.3  Committee Discretion.  In the event that applicable tax or securities laws
change to permit Committee discretion to alter the governing Performance
Measures without obtaining shareholder approval of such changes, the Committee
shall have sole discretion to make such changes without obtaining shareholder
approval.  In addition, in the event that the Committee determines that it is
advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 12.1.
 
Article 13.
Nonemployee Director Awards

 
13.1  Awards to Nonemployee Directors.  The Board or Committee shall determine
and approve all Awards to Nonemployee Directors.  The terms and conditions of
any grant of any Award to a Nonemployee Director shall be set forth in an Award
Agreement.
 
13.2  Awards in Lieu of Fees; Deferral of Award Payment.  In accordance with
Code Section 409A, the Board or Committee may permit a Nonemployee Director the
opportunity to: (a) receive an Award in lieu of payment of all or a portion of
future director fees (including but not limited to cash retainer fees and
meeting fees) or other types Awards pursuant to such terms and conditions as the
Board or Committee may prescribe and set forth in an applicable subplan or Award
Agreement or (b) defer the grant or payment of an Award pursuant to such terms
and conditions as the Board or Committee may prescribe and set forth in any
applicable subplan or Award Agreement.
 
13.3  Annual Award Limits.  Subject to Section 4.4, (a) the maximum number of
Shares that may be subject to Options or SARs granted to any Nonemployee
Director in any calendar year shall equal 40,000 Shares and contain an exercise
price equal to the Fair Market Value of the Shares as of the Date of Grant,
(b) the maximum number of Shares that may be subject to Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units and Other
Stock-Based Awards granted to any Nonemployee Director in any calendar year
shall equal 20,000 Shares and (c) the maximum dollar amount that may be subject
to Cash-Based Awards granted to any Nonemployee Director in any calendar year
shall equal $150,000.
 
 
16

--------------------------------------------------------------------------------

 
Article 14.
Beneficiary Designation

 
Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he receives
any or all of such benefit.  Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime.  In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant’s death shall be paid to or exercised by the
Participant’s executor, administrator, or legal representative.
 
Article 15.
Rights of Participants

 
15.1  Employment.  Nothing in this Plan or an Award Agreement shall:
(a) interfere with or limit in any way the right of the Company, its Affiliates,
and/or its Subsidiaries to terminate any Participant’s employment or service on
the Board or to the Company at any time or for any reason not prohibited by law,
or (b) confer upon any Participant any right to continue his employment or
service as a Director for any specified period of time.  Neither an Award nor
any benefits arising under this Plan shall constitute an employment contract
with the Company or any Affiliate or Subsidiary and, accordingly, subject to
Article 3 and Article 17, this Plan and the benefits hereunder may be terminated
at any time in the sole and exclusive discretion of the Committee without giving
rise to any liability on the part of the Company, its Affiliates, and/or its
Subsidiaries.
 
15.2  Participation.  No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.
 
15.3  Rights as a Shareholder.  Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.
 
Article 16. 
Change of Control

 
16.1  Change of Control of the Company.  Notwithstanding any other provision of
this Plan to the contrary, the provisions of this Article 16 shall apply in the
event of a Change of Control, unless otherwise determined by the Committee in
connection with the grant of an Award as reflected in the applicable Award
Agreement.  All outstanding Awards may be assumed by an acquiring entity in
connection with a Change of Control, and, to the extent not assumed, then the
vesting of such outstanding Awards shall fully accelerate immediately prior to
consummation of a Change of Control.  To the extent not assumed, all outstanding
Awards shall terminate upon consummation of a Change of Control.
 
16.2  Assumed Awards and Later Termination of Employment.  Upon a termination of
employment of a Participant occurring in connection with or during the period of
two (2) years after such Change of Control, other than for Cause: (a) all
assumed Awards held by the Participant shall become fully vested and (if
applicable) exercisable and free of restrictions, and (b) all Options and Stock
Appreciation Rights held by the Participant immediately before the termination
of employment or termination of directorship that the Participant held as of the
date of the Change of Control or that constitute Replacement Awards shall remain
exercisable for not less than one (1) year following such termination or until
the expiration of the stated term of such Option or SAR, whichever period is
shorter; provided that if the applicable Award Agreement provides for a longer
period of exercisability, that provision shall control.
 
 
17

--------------------------------------------------------------------------------

 
Article 17.
Amendment and Termination of the Plan

 
17.1  Amendment and Termination.  The Board may at any time amend, alter,
suspend or terminate the Plan.
 
17.2  Shareholder Approval.  The Company shall obtain shareholder approval of
any Plan amendment to the extent necessary to comply with applicable laws.
 
17.3  Effect of Amendment or Termination.  No amendment, alteration, suspension,
or termination of the Plan shall materially or adversely impair the rights of
any Participant, unless otherwise mutually agreed upon by the Participant and
the Committee, which agreement must be in writing and signed by the Participant
and the Company.  Termination of the Plan shall not affect the Committee’s
ability to exercise the powers granted to it under this Plan with respect to
Awards granted under the Plan prior to the date of termination.
 
17.4  Amendment to Conform to Law.  Notwithstanding any other provision of this
Plan to the contrary, the Committee may amend the Plan or an Award Agreement, to
take effect retroactively or otherwise, as deemed necessary or advisable for the
purpose of conforming the Plan or an Award Agreement to any present or future
law relating to plans of this or similar nature, and to the administrative
regulations and rulings promulgated thereunder.  By accepting an Award under
this Plan, a Participant agrees to any amendment made pursuant to this
Section 17.4 to any Award granted under the Plan without further consideration
or action.
 
Article 18.
Reporting and Withholding

 
18.1  Reporting and Tax Withholding.  The Company shall have the power and the
right to report income and to deduct or withhold, or require a Participant to
remit to the Company, the minimum statutory amount to satisfy federal, state,
and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of this Plan.
 
18.2  Share Withholding.  With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock and
Restricted Stock Units, or upon the achievement of performance goals related to
Performance Shares or Performance Units, or any other taxable event arising as a
result of an Award granted hereunder (collectively and individually referred to
as a “Share Payment”), Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold from a Share Payment the number of Shares having a
Fair Market Value on the date the withholding is to be determined equal to the
minimum statutory withholding requirement but in no event shall such withholding
exceed the minimum statutory withholding requirement.  All such elections shall
be irrevocable, made in writing, and signed by the Participant, and shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate.
 
 
18

--------------------------------------------------------------------------------

 
Article 19. 
Successors

 
All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
Article 20.
General Provisions

 
20.1  Forfeiture Events
 
(a)  The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award.  Such events may include, but shall not be
limited to, termination of employment for Cause, termination of the
Participant’s provision of services to the Company, Affiliate, or Subsidiary,
violation of material Company, Affiliate, or Subsidiary policies, breach of
noncompetition, confidentiality, or other restrictive covenants that may apply
to the Participant, or other conduct by the Participant that is detrimental to
the business or reputation of the Company, any Affiliate, or Subsidiary.
 
(b)  All compensation and Awards payable or paid under the Plan and any
sub-plans shall be subject to the Company's ability to recover incentive-based
compensation from executive officers pursuant to any recoupment policy adopted
by the Company, as is required by the provisions of the Dodd-Frank Wall Street
Reform and Consumer Protection Act, any regulations or rules promulgated
thereunder, or any other “clawback” provision required by applicable law or the
listing standards of any applicable stock exchange or national market system.
 
20.2  Legend.  The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.
 
20.3  Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
 
20.4  Severability.  In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.
 
20.5  Requirements of Law.  The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
 
20.6  Delivery of Title.  The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under this Plan prior to:
 
(a)  Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and
 
 
19

--------------------------------------------------------------------------------

 
(b)  Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.
 
20.7  Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
 
20.8  Investment Representations.  The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.
 
20.9  Uncertificated Shares.  To the extent that this Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.
 
20.10  Unfunded Plan.  Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, its Subsidiaries, or its
Affiliates may make to aid it in meeting its obligations under this
Plan.  Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other individual.  To the extent that any
individual acquires a right to receive payments from the Company or any
Affiliate or Subsidiary under this Plan, such right shall be no greater than the
right of an unsecured general creditor of the Company or the Subsidiary or
Affiliate, as the case may be.  All payments to be made hereunder shall be paid
from the general funds of the Company, or the Subsidiary or Affiliate, as the
case may be and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts except as
expressly set forth in this Plan.
 
20.11  No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award.  The Committee shall determine whether cash,
Awards, or other property shall be issued or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.
 
20.12  Section 409A.  It is the intention of the Company that no Award shall be
“deferred compensation” subject to Section 409A of the Code, unless and to the
extent that the Committee specifically determines otherwise, and the Plan and
the terms and conditions of all Awards shall be interpreted accordingly.  The
following rules shall apply to Awards intended to be subject to Section 409A of
the Code (“409A Awards”):
 
(a)  Any distribution of a 409A Award following a separation from service that
would be subject to Section 409A(a)(2)(A)(i) of the Code as a distribution
following a separation from service of a “specified employee” (as defined under
Section 409A(a)(2)(B)(i) of the Code) shall occur no earlier than the expiration
of the six-month period following such separation from service.
 
(b)  In the case of a 409A Award providing for distribution or settlement upon
vesting or lapse of a risk of forfeiture, if the time of such distribution or
settlement is not otherwise specified in the Plan or Award Agreement or other
governing document, the distribution or settlement shall be made no later than
March 15 of the calendar year following the calendar year in which such 409A
Award vested or the risk of forfeiture lapsed.
 
 
20

--------------------------------------------------------------------------------

 
(c)  In the case of any distribution of any other 409A Award, if the timing of
such distribution is not otherwise specified in the Plan or Award Agreement or
other governing document, the distribution shall be made not later than the end
of the calendar year during which the settlement of the 409A Award is specified
to occur.
 
20.13  Nonexclusivity of this Plan.  The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.
 
20.14  No Constraint on Corporate Action.  Nothing in this Plan shall be
construed to: (a) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s or an Affiliate’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or (b) limit the right or power of
the Company or a Subsidiary or an Affiliate to take any action which such entity
deems to be necessary or appropriate.
 
20.15  Governing Law.  The Plan and each Award Agreement shall be governed by
the laws of the state of Louisiana, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Plan to the substantive law of another jurisdiction.  Unless otherwise
provided in the Award Agreement, recipients of an Award under this Plan are
deemed to submit to the exclusive jurisdiction and venue of the federal or state
courts of Louisiana to resolve any and all issues that may arise out of or
relate to this Plan or any related Award Agreement.
 
20.16  Delivery and Execution of Electronic Documents.  To the extent permitted
by applicable law, the Company may: (a) deliver by email or other electronic
means (including posting on a Web site maintained by the Company or by a third
party under contract with the Company) all documents relating to the Plan or any
Award thereunder (including without limitation, prospectuses required by the
SEC) and all other documents that the Company is required to deliver to its
security holders (including without limitation, annual reports and proxy
statements), and (b) permit Participants to electronically execute applicable
Plan documents (including, but not limited to, Award Agreements) in a manner
prescribed to the Committee.
 
20.17  No Representations or Warranties Regarding Tax Effect.  Notwithstanding
any provision of the Plan to the contrary, the Company, its Affiliates and
Subsidiaries, the Board, and the Committee neither represent nor warrant the tax
treatment under any federal, state, local, or foreign laws and regulations
thereunder (individually and collectively referred to as the “Tax Laws”) of any
Award granted or any amounts paid to any Participant under the Plan including,
but not limited to, when and to what extent such Awards or amounts may be
subject to tax, penalties and interest under the Tax Laws.
 
 
21

--------------------------------------------------------------------------------

 
20.18  Indemnification.  Subject to requirements of Louisiana law, each
individual who is or shall have been a member of the Board, or a Committee
appointed by the Board, or an officer of the Company to whom authority was
delegated in accordance with Article 3, shall be indemnified and held harmless
by the Company against and from any loss, cost, liability, or expense that may
be imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under this Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his/her own behalf, unless such loss, cost, liability,
or expense is a result of his/her own willful misconduct or except as expressly
provided by statute.  The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such individuals may
be entitled under the Company’s Articles of Incorporation or Bylaws, as a matter
of law, or otherwise, or any power that the Company may have to indemnify them
or hold them harmless.
 
 
 
 
 
 
 
22
 

--------------------------------------------------------------------------------